Citation Nr: 0328937	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  02-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
degenerative joint disease of the cervical spine (neck) as a 
residual of a strain. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for peroneal palsy of the right knee, status post 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which denied the veteran service connection for 
a cervical spine disorder and granted the veteran service 
connection for a right knee disability and rated this 
disability as 10 percent disabling, effective from October 
2000.

In May 2003 the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.


REMAND

The veteran and his representative contend in substance that 
he has a cervical spine disability stemming from injury to 
the neck sustained in service and further that his service-
connected right knee disorder is more disabling than 
currently evaluated.  

The Board notes that during the pendency of this appeal the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and it's implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO assigned an initial evaluation of 10 percent 
for a grant of service connection for the veteran's right 
knee disorder in an August 2001 rating decision.  In August 
2002, and in September 2002, the RO furnished the veteran 
with a statement of the case and supplemental statement of 
the case, respectively.  However, with respect to the 
veteran's claim for a higher initial rating for his 
service-connected right knee disability neither the veteran 
nor his representative were issued any specific sort of 
notification as to what information and/or evidence not 
already of file is necessary to substantiate the claim for a 
higher evaluation nor was he informed of the division of 
responsibilities for obtaining such evidence.  The Board 
finds that the RO should provide the veteran a letter 
explaining the VCAA, it's effect on the veteran's claim for a 
higher evaluation for a service-connected right knee 
disorder, and the duty to assist and notice provisions 
contained therein.  

At his personal hearing in May 2003 the veteran testified to 
the effect that following service he was treated for problems 
with his neck by a now deceased chiropractor in Waco, Texas, 
identified as Dr. Davis.  In a statement received from the 
veteran in July of 2002 he had noted the treatment received 
from Dr. Robert Davis, D.C., and furthermore provided Dr. 
Davis' address.  Records pertaining to the veteran's 
treatment by Dr. Davis, if available, should be obtained from 
his successor, if any, and associated with the veteran's 
claims file.

The Board also finds it necessary to have the veteran 
reexamined for purposes of determining the severity of his 
right knee disorder, as well as, to obtain an opinion as to 
the etiology of his current cervical spine disability.  When 
the veteran was examined by VA in June 2001, the VA examiner 
noted that he had been asked to "assess...the veteran...for a 
right knee injury and a neck injury."  He further indicated 
in this regard that he had no records to review.  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to assist requires providing the claimant with a 
thorough and contemporaneous medical examination, which 
includes "one which takes into account the records of prior 
medial treatment."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As such, the VA examination provided the veteran in 
June 2001 is inadequate for VA purposes.

Our preliminary review of the veteran's service medical 
records shows that the veteran was evaluated and treated in 
service for complaints referable to his neck on two separate 
occasions, in February 1968 and in December 1969.  On the 
latter occasional, he was noted to have a history of an "old 
trauma" and to experience occasional muscle spasms for which 
Parafon Forte was prescribed.  The veteran contends that his 
current neck disorder is related to his complaints in service 
and, in connection with his claim, has submitted lay 
statements from a relative and a long time acquaintance 
attesting to their knowledge of the veteran's complaints of 
neck difficulties shortly after his separation from service.  

The veteran's service medical records show evaluation and 
treatment provided to him in service for complaints referable 
to his neck; he has a current neck disorder, identified as 
degenerative joint disease of the cervical spine on VA 
examination in June 2001; and he has submitted lay evidence 
of complaints of neck problems immediately following service.  
The Board observes that the VCAA and case law (See Horowitz 
v. Brown, 5 Vet. App. 217 (1993) mandates that where there is 
a reasonable possibility that a current condition is related 
to a residual of a condition experienced in service, a VA 
medical opinion based upon a review of the evidence is 
necessary to make a decision on the claim.  See38 C.F.R. 
§ 3.159(c)(4) (2002).

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
the 30-day period involved in Section 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants who claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is being REMANDED to the RO 
for the following actions:

1.  With respect to the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for the 
service-connected right knee disorder, 
the RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  With respect to the issue of 
entitlement to service connection for a 
cervical spine (neck) disorder, the RO 
must review the claims file and insure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002), and any other 
applicable legal precedent.  

3.  The RO should contact the veteran and 
verify the address previously provided 
for Dr. Davis and then ascertain if a 
successor has taken over his practice.  
If so, the records pertaining to the 
evaluation and treatment provided to the 
veteran by Dr. Davis, if available, 
should be obtained for association with 
the claims file.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization, should 
be enlisted, as needed.  If these records 
are not available, or if the search for 
these records otherwise yield negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.

4.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent and severity of his 
service-connected right knee disorder as 
well as the nature and etiology of his 
existent cervical spine disability.  With 
respect to the cervical spine disability 
the examiner should specify whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that the 
cervical spine disability originated 
during service, or is otherwise 
etiologically related to any incident of 
service, to include the evaluation and 
treatment rendered to the veteran for his 
neck in service.  The examiner should 
support his or her assessment by 
discussing medical principals as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
examiner should acknowledge such review 
in the examination report.  All 
examination findings, including 
radiological findings specifically 
referable to the veteran's right knee as 
well as complete rationale for the 
opinions and conclusions reached should 
be set forth in the report.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case should contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




